On January 19, 1979 the court entered judgment for plaintiffs as follows:
For Eugene A. Caso, the sum of $16,322.40 with $99.21 to be credited as premiums on Federal Employees’ Group Life Insurance, $1,142.55 to Civil Service Retirement Fund, and $15,080.64 paid to plaintiff.
For Albert E. Gonzales, the sum of $2,709.48 with $6.44 to be credited as premiums on Federal Employees’ Group Life Insurance, $91.08 to Civil Service Retirement Fund and $2,611.96 to plaintiff.
For Mike A. Luga, the sum of $1,150.40 with $11.78 to be credited as premiums on Federal Employees’ Group Life Insurance, $80.64 to Civil Service Retirement Fund and $1,057.98 paid to plaintiff.
For Harry L. Mangerich, the sum of $7,415.60 with $14.35 to be credited as premiums on Federal Employees’ Group Life Insurance, $149.66 to Civil Service Retirement Fund and $7,251.59 to plaintiff.
The court further ordered that pursuant to prior action of the court the petition be dismissed as to plaintiffs *718Octavio Carrasco, Jr., George S. Martin, Jr., and Jimmie R. Osburn, respectively.